                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

VERONICA LASSITER,

        Plaintiff,

v.                                                                  No. 17-cv-0850 JCH/SMV

HIDALGO MEDICAL SERVICES and
DAN OTERO,

        Defendants.


                        ORDER TO FILE CLOSING DOCUMENTS

        A settlement was reached in this matter at the settlement conference held on October 23,

2018.

        IT IS THEREFORE ORDERED that closing documents be filed no later than

November 26, 2018, absent a request for an extension and a showing of good cause.

        IT IS SO ORDERED.


                                                           ______________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge
